DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 1, line 11 recites “post cataract surgery.p.”. The Examiner suggests amending this to recite “post cataract  surgery.”
Table 5 on page 9 lacks the required quantity of Boric acid. The instant specification on page 9, line 12 states “(b) Required quantity of Boric acid and Sodium Chloride are dissolved”. Therefore, the Examiner suggests amending Table 5 in a manner that includes the required quantity of Boric acid.
Appropriate correction is required.
Claim Objections
Claims 21 and 26 are objected to because of the following informalities:  
Claim 21, line 1 recites “comprising a a silicone-free stopper” (bolded for emphasis). The Examiner suggests amending this to recite “comprising a [[a]] silicone-free stopper” to remove the duplicate word of “a”.  
Claim 26, line 3 recites “a liquid formulation” (bolded for emphasis). The Examiner suggests amending this to recite “[[a]] the
Claim 26, line 4 recites “postsurgical endophthalmitis prophylaxis”. The Examiner suggests amending this to recite “the postsurgical endophthalmitis prophylaxis” (bolded for emphasis) as this claim limitation on line 4 of claim 26 refers to “postsurgical endophthalmitis prophylaxis” as recited in claim 26, line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a diameter of 10 μm or greater”. The instant specification lacks any support for what the maximum diameter of the liquid formulation may be. Therefore, the claim is indefinite because the metes and bounds of the claim cannot be determined.
Claim 19 recites “a diameter of 25 μm or greater”. The instant specification lacks any support for what the maximum diameter of the liquid formulation may be. Therefore, the claim is indefinite because the metes and bounds of the claim cannot be determined.
Claim 27 recites the limitation "the anterior chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the anterior chamber” will be interpreted as “an anterior chamber”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16, 20-22, 24, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andino et al. (US 2017/0095369; hereinafter Andino).
With regards to claim 16, Andino discloses (see Figs. 12-15) a pre-filled syringe (500; see [0085] “a prefilled syringe”) containing a liquid formulation (see [0083] “The medicament container 530…can store, house, and/or otherwise contain a substance (e.g., a medicament, a prophylactic agent, a therapeutic agent, and/or a diagnostic agent).”) of Moxifloxacin (see [0126] “the drug delivered to ocular tissue…Examples of drugs that reduce, inhibit, prevent and/or ameliorate inflammation include:…moxifloxacin hydrochloride”) and comprising a syringe barrel (530), wherein the syringe barrel is made of plastic or glass and is silicone-free (see [0100] “The embodiments described herein can be formed or constructed of one or more biocompatible materials. Examples of suitable biocompatible materials include, metals, glasses, ceramics, or polymers”. Based on this disclosure the Examiner concludes that the syringe barrel could be made of plastic/polymers or glass and is silicone-free.).
With regards to claim 20, Andino discloses the claimed invention of claim 16, and Andino further discloses (see Figs. 12-15) that having a gliding force (see [0088] “a predetermined force, for example, in the range of about 0.5 N to about 6 N…is applied on the medical injector 510”) of less than or equal to about 10N.
With regards to claim 21, Andino disclose the claimed invention of claim 16, and Andino further discloses (see Figs. 12-15) that further comprising a silicone-free stopper (see [0084] “A sealing member such as, for example, a plug or elastomeric member” and see [0052] “The plug 128 can be made of an inert and/or biocompatible material which is rigid but soft. Example materials include rubber,…plastic, polymers”).
With regards to claim 22, Andino discloses the claimed invention of claim 16, and Andino further discloses (see Figs. 12-15) that the syringe barrel (530) is made of polymer, cycloolefin, or glass (see [0100] “The embodiments described herein can be formed or constructed of one or more biocompatible materials. Examples of suitable biocompatible materials include, metals, glasses, ceramics, or polymers”. Based on this disclosure the Examiner concludes that the syringe barrel could be made of polymers or glass).
With regards to claim 24, Andino discloses the claimed invention of claim 16, and Andino further discloses (Figs. 12-15) that the pre-filled syringe (500) comprising a staked needle (540).
With regards to claim 26, Andino discloses the claimed invention of claim 16, and Andino further discloses (Figs. 12-15) a method for treating postsurgical endophthalmitis prophylaxis or other related eye diseases (see [0103] “A wide range of ocular diseases and disorders may be treated by the methods and devices described herein.”) and conditions comprising: 
administering a liquid formulation of Moxifloxacin in the pre-filled syringe of claim 16 (see rejection of claim 16 above, see [0103] “the methods may administer a fluid drug formulation”), and see [0105] “A wide range of drugs may be formulated for delivery to ocular tissues using the present systems and devices described herein…the medicament container 130, 330, 530, 630”) to a patient with postsurgical endophthalmitis prophylaxis or other related eye diseases and conditions.
With regards to claim 27, Andino discloses the claimed invention of 26, and Andino further discloses (see Figs. 1 and 12-15) a volume of 1 to 500 μl of the liquid formulation (see [0083] “a drug formulation with a volume of about 0.1 mL” wherein 0.1 mL is equal to 100 μl) is administered to the patient by intracameral injection into the anterior chamber (22; see [0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Flodin et al. (US 2015/0129457).
With regards to claim 17, the pre-filled syringe of Andino discloses the claimed invention of claim 16 above, however, Andino is silent with regards to the Moxifloxacin concentration is 0.1 to 500 mg/ml.
Nonetheless, Flodin teaches the Moxifloxacin concentration is 0.1 to 500 mg/ml (see [0076] “moxifloxacin hydrochloride, at a concentration of about 1.0 mg/mL”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the pre-filled syringe of Andino with a teaching of Flodin .
Claim 16 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (US 2017/0232199) in view of Andino.
With regards to claim 16, Fielder discloses a pre-filled syringe (see [0049] “a pre-filled syringe”) containing a liquid formulation (see [0050] “The syringe barrel contains a defined volume of the liquid composition”) comprising a syringe barrel (see [0049] “a pre-filled syringe are known to a skilled person and basically comprise a syringe barrel”), wherein the syringe barrel is made of plastic or glass and is silicone-free (see [0053] “The pre-filled syringe of the present invention comprises a syringe barrel which is made from plastic material”).
Fielder is silent with regards to containing a liquid formulation of Moxifloxacin.
Nonetheless, Andino teaches (see Figs. 12-15) a liquid formulation (see [0083] “The medicament container 530…can store, house, and/or otherwise contain a substance (e.g., a medicament, a prophylactic agent, a therapeutic agent, and/or a diagnostic agent).”)  of Moxifloxacin (see [0126] “the drug delivered to ocular tissue…Examples of drugs that reduce, inhibit, prevent and/or ameliorate inflammation include:…moxifloxacin hydrochloride”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the liquid formulation contained within the pre-filled syringe of Fielder with the liquid formulation of Andino. One of ordinary skill in the art would have been motivated to make this modification, as Andino teaches that moxifloxacin is a type of drug delivered to ocular tissue in order to reduce, inhibit, prevent and/or ameliorate inflammation 
The pre-filled syringe of Fielder modified in view of the teaching of Andino will hereinafter be referred to as the pre-filled syringe of Fielder and Andino.
With regards to claim 18, the pre-filled syringe of Fielder and Andino teaches the claimed invention of claim 16, and Fielder further teaches that the pre-filled syringe containing less than 50 particles per ml of the liquid formulation having a diameter of 10 μm or greater (see [0077] “The liquid composition within the pre-filled syringe of the present invention has a low particle content. In particular, it comprises less than 50 particles having a size of more than 10 μm” and see Claim 5).
With regards to claim 19, the pre-filled syringe of Fielder and Andino teaches the claimed invention of claim 16, and Fielder further teaches that the pre-filled syringe containing less than 5 particles per ml of the liquid formulation having a diameter of 25 μm or greater (see [0077] “The liquid composition within the pre-filled syringe of the present invention has a low particle content….Alternatively or additionally, it  comprises less than 5 particles having a size of more than 25 μm” and see Claim 6).
With regards to claim 20, the pre-filled syringe of Fielder and Andino teaches the claimed invention of claim 16, and Fielder further teaches that the pre-filled syringe has a gliding force of less than or equal to about 10N (see [0078], [0119], Table 5, and claim 7).
With regards to claim 21, the pre-filled syringe of Fielder and Andino teaches the claimed invention of claim 16, and Fielder further teaches that the pre-filled syringe further (see [0065] “The stopper is preferably silicone-free” and Claim 8).
With regards to claim 22, the pre-filled syringe of Fielder and Andino teaches the claimed invention of claim 16, and Fielder further teaches that the syringe barrel is made of polymer, cycloolefin, or glass (see [0053] “a syringe barrel which is made from plastic material. Preferably, the plastic material is selected from cycloolefin polymer and cycloolefin copolymer” and Claim 9).
With regards to claim 23, the pre-filled syringe of Fielder and Andino teaches the claimed invention of claim 16, and Fielder further teaches that the syringe barrel comprises an internal coating other than a silicone coating (see [0025], [0059] “the pre-filled syringe may comprise an internal coating other than a silicone coating…Examples of such an internal coating include a fluorocarbon film”, and Claim 10).
With regards to claim 24, the pre-filled syringe of Fielder and Andino teaches the claimed invention of claim 16, and Fielder further teaches that the pre-filled syringe further comprises a staked needle (see [0051] “the pre-filled syringe of the present invention the syringe outlet is firmly connected with a needle so that the pre-filled syringe is supplied with a staked needle” and see Claim 11).
With regards to claim 25, the pre-filled syringe of Fielder and Andino teaches the claimed invention of claim 16, and Fielder further teaches a kit (see [0080] “The present invention also provides a kit comprising one or more pre-filled syringes of the present invention.” and claim 12) comprising the pre-filled syringe of claim 16 (see the 35 U.S.C. § 103 rejection of claim 16 above)
With regards to claim 26, Fielder discloses a method (see Abstract “administration of a VEGF antagonist in the treatment of ocular diseases”, [0062] “allowing the safe administration of an exact predetermined dosage to the patient”, and Claims 13-15) for treating postsurgical endophthalmitis prophylaxis or other related eye diseases and conditions comprising: 
administering a liquid formulation (see [0063] “allowing the syringe to expel the liquid formulation through the outlet”) in the pre-filled syringe of claim 16 (see the 35 U.S.C. § 103 rejection of claim 16 above) to a patient with postsurgical endophthalmitis prophylaxis or other related eye diseases and conditions (see [0028], [0062], [0067], [0069], and claims 13-15).
Fielder is silent with regards to a liquid formulation of Moxifloxacin.
Nonetheless, Andino teaches a liquid formulation of Moxifloxacin (see [0105] “A wide range of drugs may be formulated for delivery to ocular tissues using the present systems and devices described herein…the medicament container 130, 330, 530, 630” and (see [0083] “The medicament container 530…can store, house, and/or otherwise contain a substance (e.g., a medicament, a prophylactic agent, a therapeutic agent, and/or a diagnostic agent).”)  of Moxifloxacin (see [0126] “the drug delivered to ocular tissue…Examples of drugs that reduce, inhibit, prevent and/or ameliorate inflammation include:…moxifloxacin hydrochloride”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the liquid formulation within the method for treating postsurgical endophthalmitis prophylaxis or other related eye diseases and conditions of Fielder with the liquid formulation within the method for treating postsurgical endophthalmitis prophylaxis or other related eye diseases and conditions of Andino such that the liquid 
The method for treating postsurgical endophthalmitis prophylaxis or other related eye diseases and conditions of Fielder modified in view of the method for treating postsurgical endophthalmitis prophylaxis or other related eye diseases and conditions of Andino will hereinafter be referred to as the method of Fielder and Andino.
With regards to claim 27, the method of Fielder and Andino teaches the claimed invention of claim 26, and Fielder further teaches that a volume of 1 to 500 μl of the liquid formulation (see [0066] “The liquid of the liquid composition filled into the syringe is about 0.05 ml to about 1 ml, preferably about 0.1 ml to about 0.5 ml, more preferably 0.14 ml to 0.3 ml and most preferably 0.15 ml to 0.2 ml.” wherein the most preferable volume of 0.15 mL to 0.2 mL is equal to 150 to 200 μl) is administered to the patient (see [0062]).
However, Fielder is silent with regards to the liquid formulation is administered to the patient by intracameral injection into the anterior chamber.
Nonetheless, Andino teaches that the liquid formulation (see [0050] “The syringe barrel contains a defined volume of the liquid composition” and see [0103]) is administered to the patient by intracameral injection into the anterior chamber (22; see [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Fielder and Andino with a further teaching .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noronha et al. (US 2018/0042765) see Figs. 5-7 and 17-18 and [0243] “moxifloxacin hydrochloride” and [0553] “moxifloxacin ophthalmic solution”.
Bley et al. (US 2020/0330269) see [0080] “moxifloxacin”.
Devaraneni et al. (US 2019/0231986) see [0034] and [0050].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NILAY J SHAH/Primary Examiner, Art Unit 3783